FEW, C.J.,
concurring.
I agree that when a South Carolina lawyer represents a South Carolina resident before the North Carolina Industrial Commission, and the client subsequently sues the lawyer for *237malpractice that occurred in North Carolina exclusively in the course of the representation before the North Carolina forum, the substantive law of North Carolina applies to the malpractice claim. Specifically, I agree with the majority and the circuit court the client must bring an action against the lawyer ■within the time limit imposed by the North Carolina statute of repose — N.C. GemStat. § l-15(c) (2013). I write separately to emphasize that the choice of law provision in the original fee agreement does not govern the entire relationship between the lawyer and the client.
Mark A. Malloy was a South Carolina resident on September 9, 2002, when he sustained a serious head injury in a workplace accident in North Carolina. On April 16, 2003, Malloy sat down in the Law Offices of Lee & Smith, P.A. in Spartanburg, South Carolina to meet with Kenneth E. Lee, an attorney licensed in South Carolina, as well as North Carolina. As the majority emphasizes, the fee agreement Malloy signed that day indicates the purpose of the representation included pursuing a workers’ compensation claim. However, the fiduciary duty Lee and his law firm assumed by representing Malloy provided the lawyers in the firm the opportunity to consider a variety of other options, including (1) considering whether Malloy should go to probate court to have a guardian and/or conservator appointed;4 (2) advising Malloy a lawyer could investigate a third-party action, such as a claim against the ladder manufacturer, the floor installer, or his medical providers, some of which the record indicates were in South Carolina; (3) pursuing a workers’ compensation claim, possibly in South Carolina;5 and (4) advising Malloy he could *238pursue a claim for social security disability under federal law in South Carolina.6 In fact, the record indicates Lee’s law firm represented Malloy in a federal disability claim based on the injuries he sustained on September 9, 2002.
In that initial conversation, therefore, Lee’s duty to exercise reasonable care related to a variety of options that included the possibility of bringing an action in South Carolina. That duty of due care arose under South Carolina law. The fact that one of the services Lee eventually performed for Malloy involved a proceeding before the North Carolina Industrial Commission does not automatically transform the entire attorney-client relationship to one arising under North Carolina law, and neither does the choice of law provision in the fee agreement that covered only that proceeding. Rather, the fact of proceeding before the North Carolina forum simply invokes the substantive law of that state for the lawyer’s actions in the course of that component of the representation.

. The record indicates Malloy’s head injury was serious enough to raise the question of whether he was competent to handle his own affairs.


. The record indicates Malloy’s employer was Aneco Electrical Construction, which is based in Clearwater, Florida but does business throughout the southeastern United States, apparently including South Carolina. The record does not indicate whether Aneco hired Malloy in South Carolina, which, if Aneco regularly employs four or more employees here, would give the South Carolina workers’ compensation commission jurisdiction to award him benefits. See S.C.Code Ann. § 42-15-10 (2015) (providing an "employee covered by the provisions of this title is authorized to file his claim under the laws of the state where he is hired”); S.C.Code Ann. § 42-1-360 (2015) ("This title does *238not apply to ... (2) any person who has regularly employed in service less than four employees in the same business within the State....").


. Federal law provides that a disability claim may be filed and heard anywhere, 20 C.F.R. § 405.315 (2015); 20 C.F.R. § 404.614 (2015), but the claimant "may obtain a [judicial] review of [the] decision by a civil action ... in the district court ... for the judicial district in which the plaintiff resides,” 42 U.S.C. § 405(g) (2012).